The opinion of the court was delivered May 10th, 1886.
Per Curiam.
We think the practice of allotting purparts *607in partition on oral bids, not only pernicious, but contrary to the statute. The offer to take must be in Avriting. Here, however, the appellant was present and participated in the manner of allotment without any objection. He made oral bids on several of the purparts, and one of them was allotted to him. Having thus actively assented to such form of bidding and received and retained some of the benefits therefrom, he cannot now be permitted to interpose an objection to the title of the others obtained in the same manner.
Decree affirmed and appeal dismissed at the costs of the appellant.